AFTER REMAND FROM ALABAMA SUPREME COURT
ROBERT P. BRADLEY, Retired Appellate Judge.
The prior judgment of this court has been reversed and the cause remanded by *74the Supreme Court of Alabama. On remand to this court, and in compliance with the supreme court’s opinion of February-16, 1990, 564 So.2d 63, this cause is now affirmed.
The foregoing opinion was prepared by Retired Appellate Judge ROBERT P. BRADLEY while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED ON REMAND.
All the Judges concur.